--------------------------------------------------------------------------------

EXHIBIT 10.1


INDEMNIFICATION AGREEMENT


THIS AGREEMENT is made this ____ day of __________, 2007, by and between
Halliburton Company, a Delaware corporation, (the “Company”) and the undersigned
officer (“Officer”).


W I T N E S S E T H


WHEREAS, Officer is a corporate officer of the Company and is listed as an
“executive officer” of the Company in the Company’s filings under the Securities
Exchange Act of 1934 and, in such capacities, Officer is performing valuable
services for the Company; and


WHEREAS, the Company has purchased and presently maintains a policy or policies
of directors’ and officers’ liability insurance (“D&O Insurance”) covering
certain liabilities which may be incurred by the directors and officers of the
Company in the performance of their services for the Company; and


WHEREAS, developments with respect to the provisions of D&O Insurance and with
respect to the application, amendment and enforcement of statutory, charter and
bylaw indemnification provisions generally have raised questions concerning the
adequacy and reliability of the protection accorded to officers thereby and may
increase the difficulty of attracting and retaining qualified persons to serve
as officers of the Company; and


WHEREAS, the Board of Directors of the Company has determined that difficulties
relating to the attraction and retention of such persons would be detrimental to
the best interests of the Company and of its stockholders and that the Company
should act to assure such persons that there will be increased certainty of
indemnification protection in the future; and


WHEREAS, the Delaware General Corporation Law and the By-laws of the Company
provide that they are not exclusive of any other rights to which those seeking
indemnification or advancement of expenses may be entitled, and thereby
contemplate that contracts may be entered into between the Company and its
officers with respect to indemnification of such officers; and


WHEREAS, in order to lessen or alleviate the aforementioned concerns and thereby
induce Officer to serve and to continue to serve as a corporate officer and an
“executive officer” of the Company, the Company has determined that it is in its
best interests to enter into this Agreement with Officer;


NOW, THEREFORE, in consideration of the above premises and of the covenants
contained herein, the parties hereto agree as follows:
 

--------------------------------------------------------------------------------



1.             Indemnification - General.  The Company shall indemnify and
advance Expenses (as hereinafter defined) to Officer to the fullest extent, and
only to the extent, permitted by applicable law in effect on the date hereof and
to such greater extent as applicable law may thereafter from time to time
permit.  The rights of Officer provided under the preceding sentence shall
include, but shall not be limited to, the rights set forth in the other Sections
of this Agreement.


2.             Proceedings Other than Proceedings by or in the Right of the
Company.  Officer shall be entitled to the indemnification rights provided in
this Section 2 if, by reason of Officer’s Corporate Status (as hereinafter
defined), Officer is, or is threatened to be made, a party to any threatened,
pending or completed Proceeding (as hereinafter defined), other than a
Proceeding by or in the right of the Company.  Pursuant to this Section 2,
Officer shall be indemnified against Expenses, judgments, penalties, fines and
amounts paid in settlement actually and reasonably incurred by Officer or on
Officer’s behalf in connection with such Proceeding or any claim, issue or
matter therein, if Officer acted in good faith and in a manner Officer
reasonably believed to be in, or not opposed to, the best interests of the
Company, and, with respect to any criminal Proceeding, had no reasonable cause
to believe Officer’s conduct was unlawful.


3.             Proceedings by or in the Right of the Company.  Officer shall be
entitled to the indemnification rights provided in this Section 3, if, by reason
of Officer’s Corporate Status, Officer is, or is threatened to be made, a party
to any threatened, pending or completed Proceeding brought by or in the right of
the Company to procure a judgment in its favor.  Pursuant to this Section 3,
Officer shall be indemnified against Expenses actually and reasonably incurred
by Officer or on Officer’s behalf in connection with such Proceeding if Officer
acted in good faith and in a manner Officer reasonably believed to be in, or not
opposed to, the best interests of the Company.  Notwithstanding the foregoing,
no indemnification against such Expenses shall be made in respect of any claim,
issue or matter in such Proceeding as to which Officer shall have been adjudged
to be liable to the Company if applicable law prohibits such indemnification;
provided, however, that, if applicable law so permits, indemnification against
Expenses shall nevertheless be made by the Company despite such adjudication of
liability, if and only to the extent that the Court of Chancery of the State of
Delaware, or the court in which such Proceeding shall have been brought or is
pending, shall determine.


4.             Indemnification for Expenses of a Party Who is Wholly or Partly
Successful.  Notwithstanding any other provision of this Agreement, to the
extent that Officer is, by reason of Officer’s Corporate Status, a party to and
is successful, on the merits or otherwise, in any Proceeding, Officer shall be
indemnified against all Expenses actually and reasonably incurred by Officer or
on Officer’s behalf in connection therewith.  If Officer is not wholly
successful in such Proceeding but is successful on the merits or otherwise, as
to one or more but less than all claims, issues or matters in such Proceeding,
the Company shall indemnify Officer against all Expenses actually and reasonably
incurred by Officer or on Officer’s behalf in connection with each successfully
resolved claim, issue or matter.  For the purposes of this Section 4 and without
limitation, the termination of any claim, issue or matter in such a Proceeding
by dismissal, with or without prejudice, shall be deemed to be a successful
result as to such claim, issue or matter.


5.             Contribution.  In the event that the indemnity contained in
Sections 2, 3 or 4 of this Agreement is unavailable or insufficient to hold
Officer harmless in a Proceeding described therein, then in accordance with the
non-exclusivity provisions of the Delaware General Corporation Law and the
Certificate of Incorporation of the Company and the By-laws of the Company, and
separate from and in addition to, the indemnity provided elsewhere herein, the
Company shall contribute to Expenses, judgments, penalties, fines and amounts
paid in settlement actually and reasonably incurred by or on behalf of Officer
in connection with such Proceeding or any claim, issue or matter therein, in
such proportion as appropriately reflects the relative benefits received by, and
fault of, the Company on the one hand and Officer on the other in the acts,
transactions or matters to which the Proceeding relates and other equitable
considerations.


--------------------------------------------------------------------------------



6.             Procedure for Determination of Entitlement to Indemnification.
 
(a)           To obtain indemnification under this Agreement, Officer shall
submit to the Company a written request, including such documentation and
information as is reasonably available to Officer and is reasonably necessary to
determine whether and to what extent Officer is entitled to
indemnification.  The determination of Officer’s entitlement to indemnification
shall be made not later than 90 days after receipt by the Company of the written
request for indemnification.  The Secretary of the Company shall, promptly upon
receipt of such a request for indemnification, advise the Board of Directors in
writing that Officer has requested indemnification.


(b)           Officer’s entitlement to indemnification or contribution under any
of Sections 2, 3, 4 and 5 of this Agreement shall be determined in the specific
case: (i) by the Board of Directors by a majority vote of a quorum of the Board
consisting of Disinterested Directors (as hereinafter defined); (ii) by
Independent Counsel (as hereinafter defined), in a written opinion if a quorum
of the Board of Directors consisting of Disinterested Directors is not
obtainable or, even if obtainable, such quorum of Disinterested Directors so
directs; or (iii) by the stockholders of the Company.  If, with regard to
Section 5 of this Agreement, such a determination is not permitted by law or if
a quorum of Disinterested Directors so directs, such determination shall be made
by the Court of Chancery of the State of Delaware or the court in which the
Proceeding giving rise to the claim for indemnification is brought.


(c)           In the event that the determination of entitlement to
indemnification is to be made by Independent Counsel pursuant to Section 6(b) of
this Agreement, the Independent Counsel shall be selected as provided in this
Section 6(c).  The Independent Counsel shall be selected by the Board of
Directors, and the Company shall give written notice to Officer advising Officer
of the identity of the Independent Counsel so selected.  Officer may, within 7
days after receipt of such written notice of selection shall have been given,
deliver to the Company a written objection to such selection.  Such objection
may be asserted only on the ground that the Independent Counsel so selected does
not meet the requirements of “Independent Counsel” as defined in Section 13 of
this Agreement, and the objection shall set forth with particularity the factual
basis of such assertion.  If such written objection is made, the Independent
Counsel so selected shall be disqualified from acting as such.  If, within 20
days after submission by Officer of a written request for indemnification
pursuant to Section 6(a) of this Agreement, no Independent Counsel shall have
been selected, or if selected shall have been objected to, in accordance with
this Section 6(c), either the Company or Officer may petition the Court of
Chancery of the State of Delaware for the appointment as Independent Counsel of
a person selected by such court or by such other person as such court shall
designate, and the person so appointed shall act as Independent Counsel under
Section 6(b) of this Agreement, and the Company shall pay all reasonable fees
and expenses incident to the procedures of this Section 6(c), regardless of the
manner in which such Independent Counsel was selected or appointed.


--------------------------------------------------------------------------------



7.             Advancement of Expenses.  The Company shall advance all
reasonable Expenses incurred by or on behalf of Officer in connection with any
Proceeding within 20 days after the receipt by the Company of a statement or
statements from Officer requesting such advance or advances from time to time,
whether prior to or after final disposition of such Proceeding.  Officer shall,
and hereby undertakes to, repay any Expenses advanced if it shall ultimately be
determined that Officer is not entitled to be indemnified against such Expenses.


8.             Presumptions and Effect of Certain Proceedings.  The termination
of any proceeding described in any of Sections 2, 3 or 4 of this Agreement, or
of any claim, issue or matter therein, by judgment, order, settlement or
conviction, or upon a plea of nolo contendere or its equivalent, shall not
(except as otherwise expressly provided in this Agreement) of itself adversely
affect the right of Officer to indemnification or create a presumption that
Officer did not act in good faith and in a manner which Officer reasonably
believed to be in or not opposed to the best interests of the Company or, with
respect to any criminal Proceeding, that Officer had reasonable cause to believe
that Officer’s conduct was unlawful.


9.             Term of Agreement.  All agreements and obligations of the Company
contained herein shall commence as of the time the Officer commenced to serve as
a Officer, officer, employee or agent of the Company (or commenced to serve at
the request of the Company as a Officer, officer, employee or agent of another
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan or other enterprise) and shall continue for so long as
Officer shall so serve or shall be, or could become, subject to any possible
Proceeding in respect of which Officer is granted rights of indemnification or
advancement of Expenses hereunder.


10.           Notification and Defense of Claim.  Promptly after receipt by
Officer of notice of the commencement of any Proceeding, Officer will, if a
claim in respect thereof is to be made against the Company under this Agreement,
notify the Company of the commencement thereof; but the omission to notify the
Company will not relieve it from any liability which it may have to Officer
otherwise than under this Agreement.  With respect to any such Proceeding as to
which Officer notifies the Company of the commencement thereof:


(a)           The Company will be entitled to participate therein at its own
expense.


(b)           Except as otherwise provided below, to the extent that it may
wish, the Company jointly with any other indemnifying party similarly notified
will be entitled to assume the defense thereof, with counsel satisfactory to
Officer.  After notice from the Company to Officer of its election so to assume
the defense thereof, the Company will not be liable to Officer under this
Agreement for any legal or other Expenses subsequently incurred by Officer in
connection with the defense thereof other than reasonable costs of investigation
or as otherwise provided below.  Officer shall have the right to employ its
counsel in such Proceeding but the fees and Expenses of such counsel incurred
after notice from the Company of its assumption of the defense thereof shall be
at the expense of Officer unless (i) the employment of counsel by Officer has
been authorized by the Company, or (ii) Officer shall have reasonably concluded
that there may be a conflict of interest between the Company and Officer in the
conduct of the defense of such Proceeding, or (iii) the Company shall not in
fact have employed counsel to assume the defense of such Proceeding, in each of
which cases the fees and Expenses of counsel shall be at the expense of the
Company.  The Company shall not be entitled to assume the defense of any
Proceeding brought by or on behalf of the Company or as to which Officer shall
have made the conclusion provided for in (ii) above.


(b)           The Company shall not be liable to indemnify Officer under this
Agreement for any amounts paid in settlement of any Proceeding or claim effected
without its written consent.  The Company shall not settle any Proceeding or
claim in any manner which would impose any penalty or limitation on Officer
without Officer’s written consent.  Neither the Company nor Officer will
unreasonably withhold their consent to any proposed settlement.


--------------------------------------------------------------------------------



11.           Enforcement.


(a)           The Company expressly confirms and agrees that it has entered
into  this Agreement and assumed the obligations imposed on it hereby in order
to induce Officer to continue as a Officer of the Company, and acknowledges that
Officer is relying upon this Agreement in continuing in such capacity.


(b)           In the event Officer is required to bring any action to enforce
rights or to collect moneys due under this Agreement and is successful in such
action, the Company shall reimburse Officer for all of Officer’s reasonable
Expenses in bringing and pursuing such action.


12.           Non-Exclusivity of Rights.  The rights of indemnification and to
receive advancement of Expenses as provided by this Agreement shall not be
deemed exclusive of any other rights to which Officer may at any time be
entitled under applicable law, the Certificate of Incorporation of the Company,
the By-laws of the Company, any agreement, a vote of stockholders or a
resolution of directors, or otherwise.


13.           Definitions.   For purposes of this Agreement:


(a)           “Corporate Status” describes the status of a person who is or was
a director, officer, employee, agent or fiduciary of the Company or of any other
corporation, partnership, limited liability company, association, joint venture,
trust, employee benefit plan or other enterprise which such person is or was
serving at the request of the Company.


(b)           “Disinterested Director” means a director of the Company who is
not and was not at any time a party to the Proceeding in respect of which
indemnification is sought by Officer.


(c)           “Expenses” shall include all reasonable attorneys’ fees,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, and all other disbursements or expenses of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend or investigating a Proceeding.


(d)           “Independent Counsel” means a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither presently is, nor
in the five years previous to the selection or appointment has been, retained to
represent: (i) the Company or Officer in any matter material to either such
party or (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder.  Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Officer in an action to determine Officer’s
rights under this Agreement.


(e)           Proceeding” includes any action, suit, arbitration, alternate
dispute resolution mechanism, investigation, administrative hearing or any other
proceeding whether civil, criminal, administrative or investigative.


14.           Severability.  Each of the provisions of this Agreement is a
separate and distinct agreement and independent of the others, so that if any
provision hereof shall be held to be invalid or unenforceable for any reason,
such invalidity or unenforceability shall not affect the validity or
enforceability of the other provisions hereof.
 

--------------------------------------------------------------------------------



15.           Governing Law; Binding Effect; Amendment and Termination.


(a)           THIS AGREEMENT SHALL BE INTERPRETED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE.


(b)           This Agreement shall be binding upon Officer and upon the Company,
its successors and assigns, and shall inure to the benefit of Officer, Officer’s
heirs, personal representatives and assigns and to the benefit of the Company,
its successors and assigns.


(c)           No amendment, modification, termination or cancellation of this
Agreement shall be effective unless in writing by the parties.


The parties have executed this Agreement as of the day and year first above
written.



   
HALLIBURTON COMPANY 
                         
By:
           David J. Lesar        
Chairman of the Board, President and Chief Executive Officer
               
 
                
Print name:
       
Title:
   

 



--------------------------------------------------------------------------------